 
Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT   


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
September 1, 2007 (the “Effective Date”), between HEALTH SYSTEMS SOLUTIONS,
INC., a Nevada corporation (the “Company”), with a principal place of business
at 450 North Reo Street, Suite 300, Tampa, Florida 33609 and Michael Levine (the
“Executive”), an individual residing in Warren, NJ.


RECITALS:


The Executive possesses knowledge and skills which the Company believes will be
of substantial benefit to its operations and success, and the Company desires to
employ the Executive on the terms and conditions set forth below.


The Executive is willing to make his services available to the Company on the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:


AGREEMENT


1. EMPLOYMENT The Company hereby agrees to employ Executive and Executive hereby
accepts such employment in his capacity of Chief Financial Officer and Executive
Vice President, upon the terms and conditions hereinafter set forth.  The
Executive shall diligently perform all services as may be assigned to him by the
Board of Directors of the Company (the “Board”), and shall exercise such power
and authority as may from time to time be delegated to him by the Board. As the
Chief Financial Officer of the Company, the Executive shall have all of the
powers, authority, duties and responsibilities usually incident to the position
and role of Chief Financial Officer in public companies that are comparable in
size, character and performance to the Company. The Company may also direct
Executive to perform such duties for other entities which are now or may in the
future be direct or indirect subsidiaries of the Company (the “Affiliates”),
subject to the limitation that Executive’s overall time commitment is comparable
to similarly situated executives. Executive shall serve the Company and the
Affiliates faithfully, diligently and to the best of his ability. Executive
agrees during the Term (as hereinafter defined) of this Agreement to devote all
of his full-time business efforts, attention, energy and skill to the
performance of his employment to furthering the interest of the Company and the
Affiliates. In connection with his employment by the Company, the Executive
shall be based in New York City, or at any other Company location, as he may
determine to be appropriate for the performance of his duties, and he agrees to
travel, subject to the reimbursement of expenses set forth in Section 2(f) below
and to the extent reasonably necessary, to perform his duties and obligations
under this Agreement, to Company facilities and other destinations elsewhere.
During the Term, Executive shall not engage in any other employment, occupation
or consulting activity for any direct or indirect remuneration without the prior
written consent of the Board; provided that the Executive may engage in
community service and other charitable activities without prior written consent
of the Board.  
 
1

--------------------------------------------------------------------------------


 
2. COMPENSATION/BENEFITS .
 
(a)  Salary. Company shall pay Executive a base salary (the “Base Salary”), of
$285,000. Said Base Salary shall be paid consistent with the Company’s payroll
policies and procedures for all employees. The Base Salary shall be increased,
at least annually, in accordance with increases in the Consumer Price Index
(using the 1982-84 average as equal to 100), All Urban Consumers All Cities
Average, issued by the Bureau of Labor Statistics of the United States;
provided, however, that the Base Salary shall not be increased during any
calendar year during the Term in excess of 5%.
 
(b)  Performance Bonus. For the period commencing in calendar year 2007 and for
each calendar year thereafter during the Term, Executive shall be eligible to
receive an annual bonus (“Bonus”) in an amount up to 40% of the Base Salary (the
“Maximum Bonus”) to be determined as follows: (i) if 80% to 100% of budgeted
revenue and EBITDA are achieved by the Company for any calendar year during the
Term, the Executive shall be entitled to receive 50% of the Maximum Bonus; and
(ii) if 100% to 110% of budgeted revenue and EBITDA are achieved by the Company
for any calendar year during the Term, the Executive shall be entitled to
receive 100% of the Maximum Bonus. For purposes of the Bonus calculations,
Company revenue and EBITDA shall be weighted equally; accordingly, and for
illustration purposes only, if 80% of budgeted revenue is achieved, but only 50%
of budgeted EBITDA is achieved, the Executive would be entitled to receive a
Bonus of 25% of the Maximum Bonus. At the discretion of the Board, the Executive
may receive an amount in addition to the Maximum Bonus if Company revenue and
EBITDA both exceed the budgeted amount by 110% or more. As used herein, the
initial budgeted revenue and EBITDA shall be derived from a budget which shall
be submitted to the Board no later than 60 days from the Effective Date hereof.
As used herein, “EBITDA” means the Company’s earnings before interest, taxes,
depreciation and amortization as determined by the Company’s independent
certified public accountants from time to time. The Bonus, if any, shall be
payable on an annual basis at such time as the Board shall determine. For any
partial year, the Bonus shall be pro-rated.
 
(c)  Employee Benefits Executive shall be entitled to participate in such
employee benefit plans and insurance offered by the Company to similarly
situated employees of the Company subject to the eligibility requirements,
restrictions and limitations of any such plans or programs.
 
(d)  Vacation.   Executive shall be entitled to three (3) weeks of vacation each
calendar year during the Term, to be taken at such times as the Executive and
the Company shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by the Executive hereunder.
Any vacation time not taken by Executive during any calendar year may not be
carried forward into any succeeding calendar year and is not cumulative.
 
2

--------------------------------------------------------------------------------


 
(e)  Automobile Allowance. During the Term, the Company shall pay the Executive
an automobile allowance of $600 per month (subject to any applicable withholding
or other taxes).
 
(f)  Business Expense Reimbursement; Telephone Expenses.   Upon the submission
of proper substantiation by Executive, and subject to such rules and guidelines
as the Company may from time to time adopt, the Company shall reimburse
Executive for all reasonable expenses actually paid or incurred by the Executive
during the Term in the course of and pursuant to the business of the Company
including, without limitation, travel and telephone expenses incurred by the
Executive while traveling to and from the Company’s facilities as may be
required pursuant to Section 1 hereof. The Executive shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.
 
3. STOCK OPTIONS. Subject to an increase in the amount of shares of common stock
of the Company (the “Common Stock”) available for issuance under the Company’s
stock option plan, and stockholder approval of such increase, the Company shall
grant to the Executive options (the “Stock Option”) to purchase up to 642,500
shares of Common Stock under (and therefore subject to all terms and conditions
of) the Company’s stock option plan, as may be amended from time-to-time, and
any successor plan thereto (the “Stock Option Plan”) and all rules of regulation
of the Securities and Exchange Commission applicable to stock option plans then
in effect. The Stock Option shall have an exercise price per share equal to the
fair market value of the Common Stock on the date of the grant, which the
parties acknowledge is one dollar ($1.00) per share of Common Stock. The Stock
Option will vest equally over the four-year Term of this Agreement as follows:
(i) ¼ will vest and become exercisable on each anniversary of the Effective
Date; and (ii) subject to continued employment as of the vesting date and in
accordance with the terms of the Stock Option Plan. No right to any Common Stock
is earned or accrued until such time that vesting occurs (subject to Executive
being employed and in good standing hereunder on each vesting date), nor does
the grant confer any right to continued vesting or employment. The Stock Option
shall lapse as provided in the Stock Option Plan. Notwithstanding the foregoing,
all unvested Stock Options shall vest immediately upon a Change of Control of
the Company. For purposes of this Agreement, the term “Change in Control” shall
mean (a) a reorganization, merger, consolidation or other transaction, in each
case, with respect to which persons who were the shareholders of the Company
immediately prior to such transaction do not, immediately thereafter, own more
than 50% of the combined voting power of the company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such transaction, (b) a liquidation or dissolution of the Company or
(c) the sale of all or substantially all of the assets of the Company.
 
4. TERM.  The Term of employment hereunder will commence on the Effective Date,
and end four (4) years thereafter (the “Term”), unless terminated earlier
pursuant to Section 6 of this Agreement, in which event the shorter period shall
be deemed to be the Term for all purposes hereunder. The Term shall
automatically renew (“Renewal Term”) for successive one year terms, unless
written notification of non-renewal is provided by either party no less than 30
days prior to the expiration of the Term or the then current Renewal Term.
 
3

--------------------------------------------------------------------------------


 
5. REPRESENTATIONS AND WARRANTIES OF EXECUTIVE. The Executive represents and
warrants to the Company as follows:
 
(a)  Executive has the full right to enter into this Agreement and perform all
duties hereunder, and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using his best efforts in
the performance of his duties hereunder. Executive has fulfilled all of his
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.
 
(b)  Executive’s performance hereunder shall not constitute a default under any
contract or other commitment to which the Executive is bound.
 
(c)  All information furnished by Executive to the Company is to the best of
Executive’s knowledge, true and complete (including, without limitation,
documentary evidence of Executive’s identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.
 
(d)  Executive is not subject to any order, decree or decision precluding him
from performing his duties as described herein.
 
(e)  Executive declares that he has read and understands all the terms of this
Agreement; that he has had ample opportunity to review it with his attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that he enters into this Agreement fully,
voluntarily, knowingly and without coercion.
 
6. TERMINATION .
 
(a)  Termination. This Agreement shall be terminated (i) upon the expiration of
the Term, (ii) upon the death of the Executive, (iii) if the Executive shall
have been substantially unable to perform Executive’s duties hereunder for a
period of three consecutive months, (iv) by the Company for “Cause” (as defined
below) and upon written notice or (v) for Good Reason or voluntarily by the
Executive.
 
(b)  Cause. As used in this Agreement, “Cause” shall mean any of the following:
(i) Executive’s willful failure or refusal, after notice thereof, to perform
specific directives of the Board when such directives are lawful and consistent
with the Executives duties and responsibilities described in this Agreement,
(ii) dishonesty of the Executive affecting the Company, (iii) habitual abuse of
drugs or alcohol, (iv) conviction of Executive of, or a plea by Executive of
guilty or no contest to, any felony or any crime involving moral turpitude,
fraud, gross neglect, embezzlement or misrepresentation, (v) any gross or
willful conduct of the Executive resulting in loss to the Company or damage to
the reputation of the Company, (vi) theft from the Company, (vii) commission or
participation by Executive in any other injurious act or omission wantonly,
willfully, recklessly or in a manner which was grossly negligent against the
Company; or (viii) violation by the Executive, after notice thereof, of the
material business policies and guidelines of the Company as may be in effect
from time to time. Notwithstanding anything herein to the contrary, the Company
shall notify the Executive of any purported grounds constituting Cause, and the
Executive shall have no less than twenty (20) business days within which to cure
such purported grounds. In the event that such grounds cannot be cured within
said period of time, and provided that it is possible for such grounds to be
cured, the Executive shall have a reasonable period of time (not to exceed sixty
(60) days) to cure such grounds, provided that he is proceeding in good faith to
cure same. The notice shall state with particularity the conduct of the
Executive constituting Cause. The Executive shall have a reasonable opportunity
to present his position to the Board during the notice period and prior to any
termination
 
4

--------------------------------------------------------------------------------


 
(c)  Good Reason . For purposes of this Agreement, the Executive shall have
“Good Reason” to terminate his employment during the Term of this Agreement only
if:
 
(i)  the Company fails to pay or provide any amount or benefit that the Company
is obligated to pay or provide under this Agreement and the failure is not
remedied within 30 days after the Company receives written notice from the
Executive of such failure; or
 
(ii)  the Company limits the Executive’s duties or responsibilities or power or
authority contemplated by Section 1 above in any material respect, and the
situation is not remedied within 30 days after the Company receives written
notice from the Executive of the situation; or
 
(iii)  he is removed from the office, title and position of Chief Financial
Officer of the Company, and the Company does not have Cause for doing so; or
 
(iv)  the Company forces Executive to relocate outside of the New York
metropolitan area, and the situation is not remedied within 30 days after the
Company receives written notice from the Executive of the situation; or
 
(v)  a Change in Control occurs (as defined in Section 3).
 
7. AMOUNTS DUE UPON TERMINATION. In the event that the Executive’s employment is
terminated by the Company during the Term other than for Cause or is terminated
by the Executive for Good Reason, the Company shall continue to pay to the
Executive the following amounts: (i) the portion of the Executive’s Base Salary
accrued but unpaid through the date of such termination; (ii) any other amounts
to which the Executive is entitled by law or pursuant to the terms of any
compensation or benefit plan or arrangement in which he participated prior to
the date of termination; and (iii) the Executive’s Base Salary as in effect on
the date of Executive’s termination for a period of twelve (12) months from
notice of termination hereunder payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes . The Executive shall not be entitled to receive severance payments under
any other severance plan maintained by the Company if the Executive receives the
payment described above. The payments described in this Section shall not be
made in the event that the Executive voluntarily terminates employment with the
Company without Good Reason.
 
5

--------------------------------------------------------------------------------


 
8. COVENANT NOT TO COMPETE/NON-SOLICITATION. Executive acknowledges and
recognizes the highly competitive nature of the Company’s business and the
goodwill and business strategy of the Company constitute a substantial asset of
the Company. Executive further acknowledges and recognizes that during the
course of the Executive’s employment Executive will receive specific knowledge
of the Company’s business, access to trade secrets and Confidential Information
(as hereinafter defined), participate in business acquisitions and decisions,
and that it would be impossible for Executive to work for a competitor without
using and divulging this valuable Confidential Information. Executive further
acknowledges that this covenant not to compete is an independent covenant within
this Agreement. This covenant shall survive this Agreement and shall be treated
as an independent covenant for the purposes of enforcement. Executive agrees to
the following:
 
(a)  that all times during the Term and any Renewal Terms and for a period of
one (1) year after termination of the Executive’s employment under this
Agreement or any renewal or extension thereof (the “Restricted Period’), for
whatever reason and in any geographic areas in which the Company operated or was
actively planning on operating as of date of termination of the Executive’s
employment (the “Restricted Area”), Executive will not individually or in
conjunction with others, directly engage in Competition (as hereinafter defined)
with the business of the Company, whether as an officer, director, proprietor,
employer, employee, partner independent contractor, investor, consultant,
advisor, agent or otherwise;   provided that this provision shall not apply to
the Executive’s ownership of the capital stock, solely as an investment, of
securities of any issuer that is registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and that are listed or admitted for
trading on any United States national securities exchange or that are quoted on
the National Association of Securities Dealers Automated Quotations System, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than three percent of any class of capital stock of such
corporation;
 
(b)  that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company’s customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company;
 
(c)  that during the Restricted Period and within the Restricted Area, Executive
will not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company;
 
6

--------------------------------------------------------------------------------


 
(d)  that during the Restricted Period, Executive will not interfere with,
disrupt attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any Company’s employees.
 
For purposes hereof, “Competition” shall mean any company, partnership, limited
liability company or other entity any portion of whose business directly or
indirectly competes with the business of the Company. In the event that a court
of competent jurisdiction shall determine that any provision of this Section is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then only as to enforcement of this Section within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.
If the Executive shall be in violation of any provision of this Section, then
each time limitation set forth in this Section shall be extended for a period of
time equal to the period of time during which such violation or violations
occur. If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Section shall be extended for a period of
time equal to the pendency of such proceeding including all appeals by the
Executive.    
 
9. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.
 
(a)  Executive acknowledges that the Company’s trade secrets, private or secret
processes, methods and ideas, as they exist from time to time, and information
concerning the Company’s services, business records and plans, inventions,
acquisition strategy, price structure and pricing, discounts, costs, computer
programs and listings, source code and/or subject code, copyright trademark
proprietary information, formulae, protocols, forms, procedures, training
methods, development technical information, know-how, show-how, new product and
service development, advertising budgets, past, present or planned marketing,
activities and procedures, method for operating the Company’s business, credit
and financial data concerning the Company’s customers, and marketing;
advertising, promotional and sales strategies, sales presentations, research
information, revenues, acquisitions, practices and plans and information which
is embodied in written or otherwise recorded form, and other information of a
confidential nature not known publicly or by other companies selling to the same
markets and specifically including information which is mental, not physical
(collectively, the “Confidential Information”) are valuable, special and unique
assets of the Company, access to and knowledge of which have been provided to
Executive by virtue of Executive’s association with the Company. In light of the
highly competitive nature of the industry in which the Company’s business is
conducted, Executive agrees that all Confidential Information, heretofore or in
the future obtained by Executive as a result of Executive’s association with the
Company shall be considered confidential.
 
(b)  The Executive agrees that the Executive shall (i) hold in confidence and
not disclose or make available to any third party any such Confidential
Information obtained directly or constructively from the Company, unless so
authorized in   writing by the Company; (ii) exercise all reasonable efforts to
prevent third parties from gaining access to the Confidential Information; (iii)
restrict the disclosure or availability of the Confidential Information to those
employees or agents of the Company who have a need to know the information in
order to further the business purposes of the Company; (iv) not copy or modify
any Confidential Information without prior written consent of the Company,
provided, however,   that such copy or modification of any Confidential
Information does not include any modifications or copying which would otherwise
prevent the Executive from performing his/her duties and responsibilities to the
Company; (v) take such other protective measures as may be reasonably necessary
to preserve the confidentiality of the Confidential Information; and (vii)
relinquish all rights he may have in any matter, such as drawings, documents,
models, samples, photographs, patterns, templates, molds, tools or prototypes,
which may contain, embody or make use of the Confidential Information; promptly
delivery to the Company any such matter as the Company may direct at any time,
and not retain any copies or other reproductions thereof.
 
7

--------------------------------------------------------------------------------




(c)  Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive;
(ii) that all such ideas, inventions, improvements and discoveries conceived,
made or acquired by Executive, alone or with the assistance of others, relating
to the Confidential Information in accordance with the provisions hereof and
that Executive shall not acquire any intellectual property rights under this
Agreement except the limited right to use set forth in this Agreement; (iii)
that Executive shall assist in the preparation and execution of all
applications, assignments and other documents which the Company may deem
necessary to obtain patents, copyrights and the like in the United States and in
jurisdictions foreign thereto, and to otherwise protect the Company.
 
(d)  Upon written request of the Company, Executive shall immediately return to
the Company all written materials containing the Confidential Information as
well as any other books, records and accounts relating in any manner to the
Company or its business. Executive shall also deliver to the Company written
statements signed by Executive certifying all materials have been returned
within five days of receipt of the request.
 
10. ACKNOWLEDGMENT BY EXECUTIVE. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Agreement are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained herein (including without limitation the length of
the term of the provisions of the covenant not to compete) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained herein
will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms hereof. The
Executive further acknowledges that the restrictions contained herein are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns.
 
8

--------------------------------------------------------------------------------


 
11. INJUNCTION. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Sections 8
and 9 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be virtually impossible to ascertain. As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court of competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Sections 8 and 9 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess. In addition, upon any violation of the
covenants contained in Sections 8 and 9, all severance payments and benefits to
which the Executive may be entitled to hereunder shall immediately cease and be
without further force and effect.


12. INDEMNIFICATION BY THE COMPANY. To the fullest extent permitted by
applicable law, the Company shall indemnify, defend and hold harmless the
Executive from and against any and all claims, demands, actions, causes of
action, liabilities, losses, judgments, fines, costs and expenses (including
reasonable attorneys’ fees and settlement expenses) arising from or relating to
his service or status as an officer, director, Executive, agent or
representative of the Company or any subsidiary of the Company or in any other
capacity in which the Executive serves or has served at the request of, or for
the benefit of, the Company or its subsidiaries, including but not limited to
claims alleged by Executive’s former employer regarding solicitation of
employees; provided, however, that the Company shall not be responsible to
indemnify the Executive for any actions of gross negligence or willful
misconduct. The Company’s obligations under this Section 12 shall be in addition
to, and not in derogation of, any other rights the Executive may have against
the Company to indemnification or advancement of expenses, whether by statute,
contract or otherwise.
 
13. PROPOSED FINANCING TRANSACTION . The parties acknowledge that the Company is
expected to enter into a financing transaction with Stanford International Bank
Limited pursuant to the term sheet substantially in the form of Exhibit “A”
attached hereto.
 
14. SURVIVAL . The provisions of Sections 8 through 27 shall survive the
termination of this Agreement, as applicable.
 
15. NOTICES . All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent to the addresses set forth in the introductory paragraph of this
Agreement, or to such other address as either party hereto may from time to time
give notice of to the other.
 
16. HEADINGS . All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.
 
9

--------------------------------------------------------------------------------


 
17. COUNTERPARTS . This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute on e and the same instrument.
 
18. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
 
19. GOVERNING LAW. This Agreement is to be construed and enforced according to
the laws of the State of New York. The prevailing party shall be entitled to
recover legal fees and costs from the other party in any dispute hereunder. The
parties agree to accept any service of process by mail and to the exclusive
venue of courts of competent jurisdiction located in New York County, New York
in any dispute arising out of the employment by the Company of the Executive,
compensation or any damages in respect thereof.
 
20. CONSTRUCTION. This Agreement shall not be construed more strictly against
one party than the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.
 
21. SEVERABILITY. Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.
 
22. NON-ASSIGNABILITY. The Executive shall not have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.
 
23. BINDING EFFECT. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.
 
24. WAIVERS. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
25. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.
 
10

--------------------------------------------------------------------------------


 
26. NON-DISPARAGEMENT. During the term of Executive’s employment and thereafter,
neither the Executive nor the Company’s, directors and officers shall disparage
each other.
 
27. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OUT OF THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY, COMPENSATION OR
ANY DAMAGES IN RESPECT THEREOF.
 
[Signatures Begin on Following Page]


11

--------------------------------------------------------------------------------


   
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

        HEALTH SYSTEMS SOLUTIONS, INC.  
   
   
  By:   /s/ B.M. Milvain  

--------------------------------------------------------------------------------

B.M. Milvain   President


        EXECUTIVE  
   
   
            /s/ Michael G. Levine  

--------------------------------------------------------------------------------

Michael G. Levine

 


12

--------------------------------------------------------------------------------


 